Citation Nr: 1025428	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk




INTRODUCTION

The Veteran had active service from September 1970 to September 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for PTSD. 


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that there is insufficient medical 
evidence of record to decide the claim and that an additional VA 
examination is necessary.  

The Veteran has been diagnosed with adjustment disorder, 
dysthymic disorder, and depression, and contends that he suffers 
from PTSD that is due to stressors from his period of service in 
Vietnam.  However, it remains unclear whether the Veteran has a 
confirmed PTSD diagnosis based on the criteria in DSM-IV and 
whether his PTSD is related to his period of active service.  
Post-service VA and private medical records dated from February 
1998 to May 2007 show that the Veteran received intermittent 
treatment for depression.  At a February 1998 private 
examination, the physician diagnosed the Veteran with adjustment 
disorder with depression, anxiety, and frustration.  He found 
that the Veteran's psychiatric disorder was causally related to 
his February 1996 work-related injury.  

On VA examination in July 2007 with subsequent addendum in August 
2007, the examiner diagnosed the Veteran with dysthymic disorder, 
rule out major depression vs. depressive disorder not otherwise 
specified, and rule out PTSD.  With respect to the Veteran's 
dysthymic disorder, the examiner opined that it was less likely 
as not that the dysthymic disorder was caused by or a result of 
the Veteran's combat experience in service because he did not 
start reporting depression symptoms until June 2003.  However, 
regarding the Veteran's alleged PTSD, the examiner found that the 
Veteran did not meet all of the DSM-IV criteria for a diagnosis 
of PTSD and stated that the Veteran's claim of service connection 
for PTSD could not be confirmed or denied because the true level 
of impairment or existence of reliving/avoidance symptoms could 
not be corroborated.  The examiner suggested further work-up by 
completing trauma rating scales and extended psychological 
clinical interview with the Veteran as well as further existence 
of follow-up psychiatric notes for a period that allowed for a 
longitudinal opinion.  

Therefore, in order to make an accurate assessment of the 
Veteran's entitlement to service connection for his acquired 
psychiatric disorder, to include PTSD, it is necessary to have a 
medical opinion based upon a thorough review of the record that 
determines whether the Veteran has a confirmed PTSD diagnosis 
that is based on his verified stressor of enemy attacks on his 
air base in Da Nang during service.  The Board thus finds that 
another examination and opinion addressing the etiology of the 
disorder is necessary in order to fairly decide the merits of the 
Veteran's claim. 

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of psychiatric 
evaluation or treatment he has received his 
VA examination in July 2007 and to provide 
any releases necessary for the VA to secure 
private medical records of such treatment 
or evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran, to include all VA treatment 
records.  

2.  The Veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should be 
performed, but should include psychological 
testing, including PTSD sub scales.  

Regarding the claim for PTSD, the RO/AMC 
should provide the examiner the summary of 
any stressors that it has determined is 
verified by the evidence of record, and the 
examiner should be requested to consider 
only these events for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The examiner 
should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the inservice stressors found to 
be established by the evidence of record.  
Lastly, if the diagnosis of PTSD is not 
deemed appropriate, the examiner is request 
to offer comments and an opinion as to 
whether any psychiatric disorder diagnosed 
following service is in anyway causally or 
etiologically related to service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


